 Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 1 of 7 PageID #: 471



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       X


UNITED STATES OF AMERICA,

                                                           ORDER
                      - against-
                                                           I8-CR-457(S-2)(AMD)


HUAWEI TECHNOLOGIES CO.LTD., et al,
                                   Defendants.
                                                       X

ANN M.DONNELLY,United States District Judge:

        On January 24, 2019, a grand jury charged defendants Huawei Technologies Co., Ltd.

and Huawei Device USA Inc.(collectively,"Huawei") with conspiracy to commit bank fraud,

conspiracy to commit wire fraud, bank fraud, wire fraud, conspiracy to defraud the United States,

conspiracy to violate the International Emergency Economic Powers Act("lEEPA"), violations

ofthe lEEPA, money laundering conspiracy, and conspiracy to obstructjustice. (ECF Nos. 13,

19.)

       On May 2,2019,the Government filed a sealed classified motion to disqualify James M.

Cole, the former Deputy Attorney General("DAG"),from representing any ofthe defendants in

this case. {See ECF No. 49.) The Government asserts that Mr. Cole "personally supervised and

participated in" an investigation that is "directly implicated" in this case "during the entire time

that Cole was DAG." (ECF No. 50-1 at 1-2.) The Government—^Mr. Cole's former client—

contends that he "ha[d] access to privileged (and classified) factual information as a Department

attorney that would give him an improper advantage in representing his current clients." {Id. at

2.) The Government does not consent to Mr. Cole's continued representation ofany ofthe

defendants in this case. {Id.) As a second basis for disqualification, the Government argues that

Mr. Cole cannot sufficiently disclose the conflict to his clients, because the nature ofthe conflict

                                                  1
  Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 2 of 7 PageID #: 472



related to privileged and classified information, and that his clients, therefore, cannot knowingly

and intelligently waive the conflict. {Id. at 22-23.)

        On May 10, 2019, the Government publicly filed a redacted version of the motion to

disqualify.' (ECF Nos. 50, 50-1.) The Government also gave Mr. Cole and his counsel, Virginia

Seitz, a version ofthe motion that was redacted to "avoid disclos[ure][of] classified

information," but that includes significantly more information than the publicly filed motion.^

{See ECF No. 50-1 at 1 n.2.)

        A week later, Huawei asked the Court to review the Government's redacted motion to

disqualify, claiming that the Government's redacted filing "offers the defendant no meaningful

opportunity to oppose" the motion, and that the redactions are "facially overbroad." (ECF No.

51 at 5, 8.) The defendants, characterizing the motion as "entirely exparte" ask the Court to

review the redacted motion. {Id. at 7.) The defendants do not specify exactly what they want the

Court to order the Government to unredact, but claim that "there must be at least some

descriptive, non-privileged facts about [the] basis [ofthe disqualification motion] that could be

revealed." {Id. at 12.) Huawei requests a less redacted version ofthe Government's motion so

that Huawei can have "as much access as possible to the information" with which the

Government seeks to disqualify Mr. Cole. {Id. at 13; see id. at 6.)

        The Government consents to the Court's review ofthe redactions, but asserts that "the

redactions are appropriate, and that there is no additional material information to which the

defendants are entitled." (ECF No. 54 at 3.) The Government says that it has disclosed the



'The Government provided the Court with a redline reflecting the redactions made in the publicly filed
motion to disqualify. {See ECF No. 54 at 2 n.2.)

^ The Government submitted a copy ofthe motion identifying the redactions applied to the version
reviewed by Mr. Cole and Ms. Seitz to the Court.
 Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 3 of 7 PageID #: 473



"information that could be revealed without providing some ofthe very information the

government seeks to prevent from being used improperly." {Id.)

        Neither party cites any case that is factually similar to this case, and I have not found

any.^ That is not surprising given the unique facts: a former high ranking Department of Justice

official—indeed, the second-in-command ofthe Department—^who oversaw and had access to

highly classified and privileged information about a non-public investigation, seeks to represent

a criminal defendant in a matter that may involve the very classified and privileged material he

learned from the investigation.

        Since the Government's motion implicates the Sixth Amendment right to chosen counsel,

I begin there. The Sixth Amendment guarantees that "[i]n all criminal prosecutions, the accused

shall enjoy the right... to have the Assistance of Counsel for his defence." U.S. Const, amend.

VI. While the Sixth Amendment provides defendants the right to be represented by their chosen

counsel,"the essential aim of the Amendment is to guarantee an effective advocate for each

criminal defendant rather than to ensure that a defendant will inexorably be represented by the

lawyer whom he prefers." Wheat v. United States, 486 U.S. 153,159(1988)(citations omitted).

Thus,"the right to choose one's own counsel is not absolute." United States v. Jones,381 F.3d




^ Both parties cite Decora Inc. v. DW Wallcovering, Inc., in which Judge Koeltl held an exparte in
camera hearing to review "confidential information" related to the plaintiff's motion to disqualify defense
counsel who had previously represented the plaintiff in a substantially related matter; the "confidential
information" was used to "show[]that actual confidences of[the former client] were communicated [to
defense counsel]." 901 F. Supp 161, 163(S.D.N.Y. 1995). Relying on Government ofIndia v. Cook
Indus., Inc., 569 F.2d 737, 739-40(2d Cir. 1978), Judge Koeltl held that the proceeding was appropriate
because the ex parte submissions were necessary "to prevent further disclosure" ofthe confidential
information. Decora,899 F. Supp. at 138 {qnotmg Decora Inc. v. DW Wallcovering, Inc., 899 F. Supp.
132, 138(S.D.N.Y. 1995)). Unlike the litigants in Decora,the parties here do not appear to dispute the
propriety ofex parte filings that relate to privileged information; they dispute only whether Huawei is
entitled to non-privileged information submitted ex parte.
 Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 4 of 7 PageID #: 474



114,119(2d Cir. 2004)(citing Wheat,486 U.S. 153,159 and United States v. Locascio,6 F.3d

924,931 (2d Cir. 1993)).

        The disqualification of a defendant's chosen counsel "implicates not only the accused's

right to counsel, but also the interests ofthe judiciary in preserving the integrity of its processes,

and the government's interest in ensuring a fair trial and a just verdict. Jones, 381 F.3d at 119

(citing Locascio,6 F.3d at 931). Determining whether Mr. Cole should be disqualified is

exclusively the province ofthe Court; the parties do not dispute that the unredacted, classified

motion to disqualify includes sufficient information for me to make that decision.

        Rather, the defendants argue that they cannot defend their Sixth Amendment right to

retain their chosen counsel because the Government seeks disqualification on an "ex parte"

basis."* (See ECF No. 51 at 7("[PJermitting a disqualification motion to proceed on an entirely

ex parte basis is particularly inappropriate in a criminal case, where courts have found that the

application of the Sixth Amendment heightens the need for the factual specificity ofany

disqualification analysis.")(emphasis in original)). I have reviewed the unredacted motion,the

publicly filed redacted motion,and the version provided to Mr. Cole and Ms. Seitz. Huawei's

description ofthe motion process as "entirely ex parte" is inaccurate. In the publicly filed

redacted motion, the Government discloses that as DAG,Mr. Cole "personally supervised,"

"participated in," and "was briefed about" an investigation that the "Department[of Justice] was




 The Court is aware of at least two criminal cases in which defense attorneys seem to have been
disqualified after ex parte submissions to the presiding judges. See United States v, Hobson,672 F.2d
825,830 n.3 (11th Cir. 1982)(noting that the evidence used to disqualify "the attorney was given ex
parte" without a "hearing, formal or otherwise")(J. Kravitch concurring in part, dissenting in part),
abrogated on other grounds by Flanagan v. United States,465 U.S. 259(1984); United States v. James,
674 F.2d 886, 891 n.9(11th Cir. 1982)(referencing an "ex parte in camera hearing held on the motion to
disqualify James' attorneys").
 Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 5 of 7 PageID #: 475



conducting," and that the investigation lasted "the entire time that Cole was DAG." (ECF No.

50-1 at 1-2,4.)

        Moreover,the Government gave Mr. Cole a version ofthe motion to disqualify that

included fewer redactions and significantly more information about Mr. Cole's involvement in

the investigation at issue. The assigned assistant U.S. attorneys have met with Mr. Cole twice

since January 22, 2019, when the Government first informed Mr. Cole ofthe potential conflict,

to explain why they thought there was a conflict, and showed Mr. Cole certain supporting facts

to support their concern.^ Having reviewed those facts and the less redacted version ofthe

motion that Mr. Cole and Ms. Seitz received, I conclude that the Government has sufficiently

disclosed to Mr. Cole the underlying details about his participation as DAG in the investigation

to make a determination about the need for disqualification and to answer the Government's

motion.


        Nevertheless, I have compared the redacted and unredacted versions ofthe motion to

disqualify,focusing on the defendants' request that I direct the Government to unredact

"descriptive, non-privileged facts about [the] basis" ofthe Government's disqualification motion.

I find that the Government,for the most part, has redacted only privileged, classified

information.^ If I were to order the Government to share that information with members ofthe

defense team,they could also become conflicted.



^ The Government met with Mr. Cole on January 29, 2019 and February 26,2019. (See ECF No. 50-1 at
6.)

^ The defendants complain about the Government's method ofredaction—using the word
"[REDACTED]" in lieu of blacking out lines—^but do not explain how it obscures their understanding of
the basis ofthe disqualification motion; nor do they ask that I order the Govemment to use an altemative
method. (See ECF No. 51 at 10-11.) The defendants also point to the redaction of information they
already know as an example ofthe Govemment's "unjustifiable and overbroad redactions." (Id at 9.)
They do not, however, ask me to direct the Government to unredact this information or argue that its
unredaction would help them grasp the Government's basis for the alleged conflict.
   Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 6 of 7 PageID #: 476



          I have, however, identified certain redactions that do not conceal privileged or classified

  materials. The following portions ofthe publicly-filed redacted motion to disqualify should be

  unredacted:


          1. The first two words in the text marked "[REDACTED]" between "respect to" and
             "Cole" on page 1

          2. Footnote 1 on page 1, except for the fifth and last sentences ofthe footnote;

          3. The sentence marked "[REDACTED]" between "former attorney" and "The
             government" on page 2;

          4. The text marked "[REDACTED]" between "work as DAG" and "which the law" on
             page 2;

          5. The first four words and the last five words in the text marked "[REDACTED]"
             between "in this case" and "The DOJ" on page 5;

          6. The text marked "[REDACTED]" between "Huawei USA is" and "substantially
             related" on page 17;

          7. The first sentence, except for the twenty-fifth and twenty-sixth words, ofthe
             paragraph marked "[REDACTED]" after "grounds for disqualification. Id" on page
              19;

          8. The first, second, third, and fifth sentences in the lines marked "[REDACTED]"
             between "denied" and "But here," on page 21;

          9. The last sentence of the second paragraph marked "[REDACTED]" under the
             subheading "B.[REDACTED]"on page 21;

          10. The third, fourth, and fifth sentences in the first paragraph marked "[REDACTED]"
              on page 22; and

          11. The footnote to the fifth sentence in the first paragraph marked "[REDACTED]" on
              page 22, except the first and last sentences.

  The Court will provide the Government with a sealed copy ofthe unredacted motion marking the

  portions ofthe classified motion to be unredacted; the Government is to contact chambers



'Citations accompanying any sentence to be unredacted should be considered a part ofthat sentence.
  Classified designations throughout the motion are to remain redacted.
 Case 1:18-cr-00457-AMD Document 59 Filed 06/14/19 Page 7 of 7 PageID #: 477



directly to arrange for the delivery ofthe copy of the motion. The Government has requested the

opportunity to discuss the propriety of certain redactions with the Court or in the event that the

Court order that certain redactions be unredacted, to withdraw its motion to disqualify entirely.

By June 18, 2019,the Government is to inform the Court, by letter, whether it seeks to discuss

the revised redactions or intends to withdraw the motion to disqualify. Alternatively, by June 18,

2019,the Government is to file an amended redacted motion to disqualify that complies with this

Order.




SO ORDERED.


                                                         s/Ann M. Donnelly
                                                      Ann M. Donnelly
                                                      United States District Judge


Dated: Brooklyn, New York
         June 14,2019
